1. Claims 1-10, 12-36, 39, 41-42, 44-56, 58, 61-62 have been canceled.
2. New Claims 67-75 have been added.
3. Claims 11, 60, 63 and 64 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to the specification has been overcome by amendment.
6. The rejection of Claim 60 under 35 U.S.C. 112, first paragraph for lack of enablement has been overcome by amendment. Claim 60 has been amended to recite inhibition.
7. The rejection of Claims 1, 5-6, 12, 21, 23 and 62 under 35 U.S.C. 103 as being unpatentable over Ma et al (WO 2015/002893 A1; priority 07/02/2013; cited in IDS filed 02/12/2020; of record) in view of Mellman et al (Cold Spring Harbor Perspectives in Biology, 2013, 5, 1-24; cited in IDS filed 02/12/2020; of record) and further in view of Tanyi et al (Clinical Cancer Research, 2003, 9, 3534-3545; newly cited) has been rendered moot by cancelation.
	Claims 11, 37, 38, 40, 43, 57, 59, 60 and 63-75 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 16 December 2021 wherein the limitations in pending claims 11, 60, 63 and 64 have been amended. In claim 11 the limitations drawn to identifying a subject who has cancer, modulation of amount of phospholipid transported into cancer cell and reduction in activity of PI cycle within cancer cell have been deleted. In claim 60 the claim dependency has been changed form claim 1 to claim 11 and the term preventing has been replaced by inhibiting. In claim 63 dependency has been 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 11, 60, 63-64 and 67-75 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (WO 2015/002893 A1; priority 07/02/2013; cited in IDS filed 02/12/2020; of record) in view of Mellman et al (Cold Spring Harbor Perspectives in Biology, 2013, 5, 1-24; .
New claims 67-71 recite limitations drawn to mutations in amino acids in the subject, epithelial cancers and the -CD being 2-hydroxypropyl--CD or a pharmaceutically acceptable salt thereof. New claims 72-75 are drawn to method of inhibiting cancer metastases in a subject having epithelial cancer that comprises cells having high rate of endocytosis via administering an -CD to scavenge one or more phospholipids from serum, specific cancers, the -CD being 2-hydroxypropyl--CD or a pharmaceutically acceptable salt thereof and the amount being sufficient to reduce activity of PI cycle.
Ma et al teaches a method of treating a cancer in a subject associated with lipid accumulation via administration of an amount of modified -cyclodextrin, wherein the modified -cyclodextrin binds to the lipid (page 4, lines 9-13, page 10, line 36 through page 11, line 2, page 13, lines 8-29; as in claim 11). Ma’s method is for all cancers (as in claims 11 and 68-70). Therefore, it includes the cancer cell that has a high rate of endocytosis as in claims 11 and new claim 72. The modified cyclodextrin can be 2-hydroxypropyl--CD (Table 1 at page 10; as in claim 63 and new claim 71 and 74). 
Regarding the dosage of the -cyclodextrin Ma teaches that it can be in the range of 1g/kg-10mg/kg. Ma also teaches that the effective amount will vary depending upon the subject being treated and the disease/condition being treated. The effective amount and the frequency of administration can be determined by one of ordinary skill in the art via routine experimentation (page 8, last paragraph). In view of this teaching, one of ordinary skill in the art can adjust the dosage and the frequency of administration as in claims11 and 72. According to Ma, in the method of treating cancer using -CD as the active agent, the -CD binds to a lipid, which can lysophospholipids (page 13, lines 8-12 and 25-27, Example 3 at page 21). Ma’s teachings above also read on part of instant claims 11 and 72 (-cyclodextrin, endocytosis).
Ma does not teach the limitations of claims 60, 64 and new claim 67.
Mellman teaches that derailed endocytosis (as in claim 11) is associated with cancer. 
Tanyi et al teaches that levels of lysophosphatidic acid (LPA-phospholipid as taught by Ma) are consistently elevated in the ascites of ovarian cancer patients (Introduction-first paragraph; epithelial cancer as in claim11). LPA is removed by being acylated and then finally converted to monoacylglycerol which is inactive on LPA receptors (Introduction-right col., last paragraph). From this teaching of Tanyi it is seen that if LPA is not removed, its elevated levels play a role in the pathophysiology of ovarian cancer (page 3535, left col., last paragraph). Since LPA accumulation is taking place in epithelial cancer and plays a role in its pathophysiology, one or ordinary skill in the art would recognize that an alternative way, other than degradation, is to remove it. Ma’s teaching suggests that a -cyclodextrin can be used as an active agent to complex the LPA in a patient with epithelial cancer and remove it.  
Since Ma et al teaches treating cancer via administration of -CD one of ordinary skill in the art will have a reasonable expectation that the method of Ma will treat a cancer having a high rate of endocytosis (as in claims 11 and 72). An artisan, wanting to treat cancer in a subject would administer the -CD as taught by Ma for treating the cancer (as in claim 11). This would scavenge the phospholipid (as taught by Ma and LPA as taught by Tanyi) as in claim 11. The artisan would use the claimed method for inhibiting cancers that are metastatic as in claim 60, and for treating the specific cancers recited in claims 68-70, since Ma’s method broadly covers all cancers, and Tanyi teaches the involvement of lysophospholipids in the pathophysiology of epithelial cancers. In view of the teachings of Ma, one of ordinary skill in the art will find it -CD (as in claim11), adjust the dosage range (as in claim 11) for the purpose of optimization. The artisan would also have a reasonable expectation of success in treating epithelial cancers (as in claim 68) and those having mutations (as in claim 67) and inhibiting metastases of cancer (as in claims 60, 72-75) via administration of a -CD. The combined teachings of the prior art suggest a method of treating cancers using -CD as the active agent. Therefore, the method of treating would also comprise inhibiting metastases as in claims 60 and 72-75.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a -CD as an active agent in a method of treating cancer in a subject since such a method is suggested by the combined teachings of the prior art.
	One of ordinary skill in the art would be motivated to use the claimed method since endocytosis is involved in cancer and phosphatidylinositol metabolism is altered in cancer (Mellman-Concluding remarks at page 17-18). Lysophospholipids are also involved in the pathophysiology of epithelial cancers (Tanyi). The artisan would be motivated to use -CD’s since -CD’s that target phospholipids as taught by Ma offer a way of controlling the trafficking (endocytosis/exocytosis) of lipids and thereby treat cancer without the use of anticancer agents and the resulting side effect of such agents. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the dosage to obtain maximum beneficial effects.


Response to Applicant’s Remarks
	Applicant has traversed the rejection of pending claims 11, 60 and 63-64 under 35 USC 103 over Ma, Mellman and Tanyi arguing that:
	The pending claims recite cancer cells comprises cells that have a high rate of endocytosis. None of the references teach or suggest that administration of -CD might be useful for this specific indication. Mellman discloses that pathways of endocytosis can be modified in cancer. Mellman does not disclose a link between -CD and rate of endocytosis. Ma also does not provide a link between -CD and rate of endocytosis. As noted by Mellman there are vast arrays of different mechanisms by which endocytosis pathways can be altered. None of the pathways include lipid accumulation. No reference has been provided to establish an overlap between cancers disclosed by Ma and mechanism of action discussed by Mellman.
	The pending claims are limited to cancers having high rate of endocytosis. The artisan would understand that the rate of endocytosis is not merely indicative of the presence or absence of cancerous cells but also indicative of pathophysiology of the disease. The stage of endocytosis correlates with the mechanism by which the endocytosis pathway should be targeted. The pending claims recite administration of -CD in an amount sufficient to scavenge one or more phospholipids from serum. None of the references teach or suggest that -CD may be useful for this specific task. Ma does not teach that -CD scavenge phospholipids. Ma teaches binding to lysophospholipid. A lysophospholipid is a lipid molecule characterized by a single hydrophobic tail and a polar head group. In contrast, a phospholipid is characterized by the presence of two hydrophobic tails and a polar head. Nothing in the references even suggest that an -CD might be capable of any action at all with respect to phospholipids. 

	Applicant’s arguments have been considered but are not found to be persuasive. Ma teaches that its invention provides a method of treating a subject suffering from cancer associated with lipid accumulation via administration of -CD. This tells the artisan that Ma’s invention includes cancers that have high rate of endocytosis involving lipids. Mellman does not have to disclose a link between -CD and rate of endocytosis because Ma’s teaching suggests it. Mellman’s teaching tells the artisan that endocytosis is associated with cancer and also refers to breast, colon and other cancers (page 15, right col., line 6). From the teachings of Ma and Mellman, there is a link between endocytosis, cancer and lipids. In view of Ma’s teaching the artisan would understand that the rate of endocytosis is not merely indicative of the presence or absence of cancerous cells but also indicative of pathophysiology of the disease and would look at cancers having high rate of endocytosis. Ma teaches that its method of treating cancer is via administration of-CD, wherein the -cyclodextrin binds to the lipid. Regarding the dosage of -cyclodextrin Ma teaches that it can be in the range of 1g/kg-10mg/kg. Ma also teaches that the effective amount will vary depending upon the subject being treated and the disease/condition being treated. The effective amount and the frequency of administration for cancer treatment can be determined by one of ordinary skill in the art via routine experimentation (page 8, last paragraph). In view of this teaching, one of ordinary skill in the art can adjust the dosage to arrive at an effective amount. Therefore, Ma suggests administering an effective amount for scavenging lipids. Ma’s teaching that -CD binds to the lipids is a teaching that -CD scavenges the lipid.
Ma’s teaching is broad regarding scavenging of lipids. There need not be an express teaching that -CD’s scavenge phospholipids. The pending claims require administration of -CD to the subject. One of the embodiments of Ma is AMD and it has exemplified the same. Since Ma also teaches administration of -CD to a subject for treating cancer by binding of the lipid to -CD, one of ordinary skill in the art will recognize that the -CD will scavenge the lipid/phospholipid in the serum. An express teaching that it will scavenge the lipid/phospholipid in the serum is not necessary. Tanyi is cited to show that lipids are involved in epithelial cancers.
Regarding perturbation of endocytosis applicant states that lysophospholipids with small head groups (LPA as taught by Tanyi) do not perturb the process (in view of Ailte reference). This indicates that not all lysophospholipids perturb the endocytosis process and those that are involved in endocytosis can be scavenged as suggested by Ma. 
The combined teachings of Ma, Mellman and Tanyi do render the instant claims obvious. The rejection is maintained.

s 37-38, 40, 43, 57, 59, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (J. Exp. Med., 2012, 209(13), 2501-2513; cited in IDS filed 02/12/2020; of record) in view of Song et al (J. Biol. Chem., 2014, 289(14), 10211-10222; cited in IDS filed 02/12/2020; of record) and further in view of Fauvelle et al (J. Pharm. Sci., 1997, 86(8), 935-943; of record), Ma et al (WO 2015/002893 A1; priority 07/02/2013; cited in IDS filed 02/12/2020; of record), Tanyi et al (Clinical Cancer Research, 2003, 9, 3534-3545; of record) and Comerford et al (Obesity, 2011, 19(6), 1200-1204, of record).
Yao et al teaches that membrane lipids play a role in the pathogenesis of Alzheimer’s disease (AD). Subcutaneous administration of HP--CD in a mouse model of AD, showed reduction in A plaque deposition and reduced tau immunoreactive dystrophic neurites. This suggests a novel therapeutic strategy for treating Alzheimer’s (Abstract). Even though Yao does not expressly teach the use of a -CD, its teaching suggests that -CD could be a potential drug for treating a neurodegenerative disease (as in claim 37). 
According to Song, impairment or deregulation of autophagy is linked to a number of diseases ranging from neurodegenerative diseases to cancer and HP--CD can be used as an active agent for treating the two conditions (page 10220, left col. last para through page 10221). This teaching suggests that any active agent that is useful for treating cancer can also be used for treating a neurodegenerative disease (as in claims 37 and claims 59 and 65-for 2-hydroxypropyl substituted). Both Yao et al and Song et al do not expressly teach the use of -CD as the active agent as in the instant claims.
According to Fauvelle -CD’s showed strongest affinity for phosphatidylinositol (a phospholipid as in claim 38) and form complexes with both the inositol head and the sn-2 chain (Abstract; page 941-Discussion). This is a suggestion to the artisan that -CD can be used to 
The teachings of Ma are set forth above. Ma does not expressly teach the use of its -CD for treating neurodegenerative diseases. However, in view of Song’s teachings it is obvious to use the teachings of Ma and administer -CD for treating neurodegenerative diseases (as in claims 37, 38) and it is also obvious to substitute -CD in general and substitute HP--CD with HP--CD as the active agent as in claims 40 and 59.
Tanyi’s teachings, as set forth above, shows that lipids are involved in the pathophysiology of epithelial cancer too. In view of this and Ma the artisan would recognize that an -CD as taught by Ma, could be used to reduce membrane lipids that are responsible for the plaque deposition in Alzheimer’s disease.
Comerford et al teaches that -CD reduced lipid levels, including cholesterol (abstract). This teaching tells the artisan that -CD can complex lipids including cholesterol and therefore, be used as a drug for treating Alzheimer’s disease in a subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer -CD as an active agent in a method of treating a neurodegenerative disease as in the instant claims. 
One of ordinary skill in the art would be motivated to administer -CD as the active agent in the claimed method of treatment since -CD showed the strongest affinity for phosphatidylinositol and forms complexes with both the inositol head or the sn-2 chain (Fauvelle) and the analogous -CD is known in the art to treat AD in a mouse model. The artisan would have a reasonable expectation that the instant -CD, which is structurally close to -CD, would treat a neurodegenerative disease including the others recited in instant claim 37 since it is -CD in a method of reducing endocytosis as in instant claim 57 since -CD is suggested as a potential active agent for treating neurodegenerative disease. The artisan will have a reasonable expectation of success that treating neurodegenerative disease will also reduce endocytosis as in claim 57. Fauvelle’s teaching above also supports this. In view of Yao’s teachings it would be obvious to the artisan to treat subjects having the mutations recited in new claim 66 also using -CD as the active agent.
Obviousness based on similarity of structure and function entails motivation to make and use the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known agents for treating neurodegenerative disease, one of ordinary skill in the art would be motivated to make the claimed compound(s) in searching for new active agents. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979).

Response to Applicant’ Remarks
	Applicant has traversed the rejection of claims 37-38, 40, 43, 57, 59, 65 and 66 under 35 USC 103 arguing that:
	It would not be obvious to replace HP--CD of Yao and Song with an -CD because the skilled artisan at the time of the instant invention was well aware that an -CD cannot extract cholesterol. Yao and Song disclose cholesterol extraction is the mechanism by which HP--CD -CD cannot extract cholesterol since it is significantly smaller compared to -CD (paras 0151-0152 and 0258 in specification and Ohtani reference cited). 
	Comerford does not disclose that -CD can complex cholesterol. It teaches complexing dietary fat. The observance of some effect on cholesterol, in and of itself, does not equate to complexation. Because Yao and Song disclose extraction of cholesterol is required for therapeutic utility with respect to Alzheimer’s and it is also known that -CD cannot scavenge cholesterol the artisan would not select to replace HP--CD of Yao and Song with -CD.
	There is no relationship between small CD like -CD and a neurodegenerative disease. Song fails to offer any teaching that would suggest that neurodegenerative disease treatment and cancer treatment are synonymous. To the extent that Song suggests any overlap at all, such an assertion was specifically tailored to HP--CD and its use thereof in reducing cholesterol. Thus, Ma alone or in combination with Yao, Song and Comerford cannot provide the motivation to replace HP--CD with -CD.
	Fauvelle cannot cure the deficiencies of Ma. The affinity for phosphatidylinositol by -CD is not relevant because a link between the disclosures of Yao and Song as to HP--CD, reduction in cholesterol, and neurodegenerative diseases, and the disclosure of Fauvelle as a -CD phosphatidylinositol affinity has not been provided. Tanyi is silent regarding cyclodextrin and neurodegenerative diseases. The combined teachings of the prior art do not render the instant claims obvious (Remarks-pages 13-16).
	Applicant’s arguments have been considered but are not found to be persuasive. 
	Yao teaches that membrane lipids and cholesterol play a key role in Alzheimer’s pathogenesis. The teaching that membrane lipids play a role in Alzheimer’s is an indication that -CD for treating both cancer and neurodegenerative diseases, the artisan would find it obvious to substitute -CD with HP--CD in view of Ma’s teaching regarding the use of A-CD for cancer treatment. Cholesterol removal may be one of the ways to treat neurodegenenative diseases. However, lipids are also implicated and lipids are shown as being capable of scavenged by -CD. Therefore, use of an -CD including HP--CD is obvious. Applicant has also disclosed at para 0009 in the Background section of the specification that a derailed endocytosis has been linked to both cancers and neurodegenerative diseases. This means that it is known in the art (and to one of ordinary skill in the art) that a treatment using an active agent for cancer (as taught by Ma) can also be used for treatment of neurodegenerative diseases.
	Comerford’s teaching suggests that lipid levels can be reduced using -CD including cholesterol. Comerford may have exemplified reduction in fat in obese patients. But its teaching does suggest beneficial effect of -CD in reducing lipids other than cholesterol also. Fauvelle’s teaching is a suggestion to the artisan that -CD can be used to scavenge phospholipid and thereby reduce the amount of phospholipid transported into the cell (as in claim 38). Tanyi’s teachings, as set forth above, shows that lipids are involved in the pathophysiology of epithelial cancer too. In view of this and Ma the artisan would recognize that an -CD as taught by Ma, 
Therefore, the combined teachings of the prior art render the instant claims obvious. The rejection is maintained.



Conclusion
1. Pending claims 11, 37, 38, 40, 43, 57, 59, 60 and 63-75 are rejected.
2. Claims 1-10, 12-36, 39, 41-42, 44-56, 58, 61-62 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623